IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 115,249

                                 In the Matter of JOHN M. KNOX,
                                          Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed December 23, 2016. One-year suspension.


        Stanton A. Hazlett, Disciplinary Administrator, argued the cause, and was on the formal
complaint for the petitioner.


        John M. Knox, respondent, argued the cause pro se.


        Per Curiam: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, John M. Knox, of Lawrence, an
attorney admitted to the practice of law in Kansas in 1994.


        On August 11, 2015, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent failed to file an answer. On August 31, 2015, the office
of the Disciplinary Administrator filed an amended formal complaint. The respondent
filed a proposed plan of probation on September 28, 2015, and an untimely answer to the
amended formal complaint on October 5, 2015. A hearing was held on the complaint
before a panel of the Kansas Board for Discipline of Attorneys on October 8, 2015,
where the respondent was personally present. The hearing panel determined that the
respondent violated KRPC 1.3 (2015 Kan. Ct. R. Annot. 461) (diligence); 1.4(a) (2015
Kan. Ct. R. Annot. 482) (communication); 1.5(a) (2015 Kan. Ct. R. Annot. 503) (fees);

                                                   1
1.15(a) (2015 Kan. Ct. R. Annot. 556) (safekeeping property) and 1.15(d) (preserving
client funds); 1.16(a)(3) and (d) (2015 Kan. Ct. R. Annot. 572) (termination of
representation); 8.1(b) (2015 Kan. Ct. R. Annot. 661) (failure to disclose a fact necessary
to correct a misapprehension known by respondent); 8.4(d) (2015 Kan. Ct. R. Annot.
672) (engaging in conduct prejudicial to the administration of justice); Kansas Supreme
Court Rule 207(b) (2015 Kan. Ct. R. Annot. 328) (failure to cooperate in disciplinary
investigation); and Kansas Supreme Court Rule 211(b) (2015 Kan. Ct. R. Annot. 350)
(failure to file answer in disciplinary proceeding).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                        "Findings of Fact


               ....


               "8.     J.R. and G.R., a married couple, became estranged and, as a result, a
       number of legal matters arose.


               "9.     On January 17, 2014, J.R. filed a petition pro se for a protection from
       abuse order against G.R.


               "10.    On February 10, 2014, J.R. retained the respondent to file a divorce
       action on her behalf, to represent her in the event criminal charges were filed against her,
       and to represent her in a second petition for protection from abuse action. On that day,
       J.R. met with the respondent in his office in Lawrence, Kansas.


               "11.    On February 11, 2014, J.R. and the respondent entered into a written flat
       fee agreement for the representation. J.R. paid the respondent $6,000 for attorney fees
       and $176 for a filing fee. According to the fee agreement, the respondent would earn the


                                                    2
fee upon receipt of the fee. The respondent did not deposit the attorney fee or the filing
fee into his trust account.


        "12.     On February 12, 2014, J.R. and the respondent met again to allow J.R. to
review pleadings which the respondent had prepared. J.R. signed the pleadings with the
understanding that the respondent would incorporate certain changes before the pleadings
were filed with the court.


        "13.     J.R. asked the respondent to let her know before the divorce action was
filed because she wanted to tell G.R. In the past, G.R. had been violent with J.R. and G.R.
suffered mental health problems. As a result, J.R. wanted to be able to handle how G.R.
was told of the divorce.


        "14.     On February 13, 2014, the respondent filed a petition for divorce on
behalf of J.R. in the Douglas County District Court, case number 2014DM150. Before
informing his client, the respondent spoke by telephone with G.R. and told G.R. that the
divorce had been filed. After the respondent told G.R. that the divorce had been filed,
G.R. called J.R. at work, screaming at her for filing the divorce without first telling him.


        "15.     On February 13, 2014, the Leavenworth County Attorney filed a criminal
complaint against J.R., alleging that J.R. committed the crime of battery; G.R. was the
alleged victim in the battery case.


        "16.     On February 14, 2015, J.R. filed a second pro se petition for a protection
from abuse order against G.R.


        "17.     At some point prior to February 14, 2014, Ed Sloan entered his
appearance on behalf of G.R. During the representation of J.R. and G.R. the respondent
and Mr. Sloan developed difficulties in communicating. At the hearing on the amended
formal complaint, the respondent testified that he refrained from communicating with Mr.
Sloan because J.R. directed him to not communicate with Mr. Sloan. The hearing panel
has considered all the evidence presented and concludes that the respondent's testimony


                                              3
in this regard lacks credibility. The hearing panel concludes that J.R. did not direct the
respondent to refrain from communicating with opposing counsel.


        "18.     On February 18, 2014, J.R. sent the respondent an email message and
asked the respondent to withdraw as her attorney. J.R. requested an invoice and a refund
of unearned attorney fees. Specifically, she stated, 'I am writing to request that you
withdraw my divorce filing from Douglas County court. I no longer wish to be
represented by you in any of the current cases we have discussed.'


        "19.     On February 19, 2014, Judge Pokorny entered ex parte temporary orders,
as requested by the respondent.


        "20.     On February 19, 2014, the respondent wrote to J.R. In the email
message, the respondent stated:


                 'This e-mail took me completely by surprise. If absolutely
        necessary, I will withdraw from representing you. However, I want to
        meet with you as soon as possible to discuss all three (now four) of the
        matters before you [sic]. I do not want you to have me withdraw
        precipitously when it is not in your best interests. . . . The fee was fixed
        and earned upon receipt. I am not refunding you any money. . . . I am
        very sorry that I was so very angry at Mr. Sloan but what they did to you
        was completely slimy. I feel quite certain we can go on with
        representation, but I need to know all the facts from you, and it would be
        very good if you would follow my advice. I promise you I know what I
        am doing, as so far, I have done EXACTLY as instructed by you. I think
        that you don't completely understand the legal process, and I would be
        happy to explain it to you more completely. I really want you to talk to
        your therapist about terminating me before you do.' (Emphasis added.)


The respondent refused to refund any fees as he considered his fee earned when received.
Later, child in need of care proceedings were initiated regarding J.R. and G.R.'s two


                                              4
children. In a subsequent email message, the respondent agreed to represent J.R. in the
child in need of care cases without additional charge.


        "21.    Because J.R. did not have any additional funds to retain new counsel,
J.R. did not proceed with terminating the respondent's representation. Rather, J.R. asked
the respondent to present a new game plan by Friday, February 21, 2014. The respondent
agreed to develop a 'working strategy for the whole thing.' The respondent failed to
develop and provide J.R. with a new plan.


        "22.    The court scheduled a hearing on J.R.'s second petition for a protection
from abuse order in Leavenworth County, Kansas, for February 24, 2014. J.R. and G.R.
entered into an agreement that if J.R. dismissed the second petition for a protection of
abuse order, then G.R. would request that the criminal charges filed against J.R. be
dismissed. Based upon that agreement, prior to the scheduled hearing, J.R. filed a motion
to dismiss the second petition for a protection from abuse order with the court. However,
prior to the hearing, no action had been taken on J.R.'s pro se motion. Because the
protection from abuse case remained pending, J.R. appeared at the scheduled hearing.
The respondent did not. When the respondent did not appear, J.R. contacted the
respondent's office. She spoke with the respondent's legal assistant. The respondent's
legal assistant told J.R. that the respondent was attempting to contact the court. The
respondent did not appear at the scheduled hearing on the second petition for a protection
from abuse order.


        "23.    The court granted J.R.'s motion and dismissed the second petition for a
protection from abuse order. However, at that time, the criminal case remained pending
against J.R.


        "24.    On March 4, 2014, Mr. Sloan filed an answer and counter-petition for
divorce on behalf of G.R.


        "25.    On March 6, 2014, the respondent informed J.R. that he had received the
answer and counter-petition from G.R.'s attorney by email. The respondent promised to
scan it and send it to J.R. The respondent failed to timely provide J.R. with a copy of the

                                             5
pleading. J.R. was able to obtain a copy of the pleading from G.R. Approximately 2
weeks later, J.R. received a copy of the pleading from the respondent's office.


        "26.     On March 12, 2014, the respondent sent J.R. an email message and
informed J.R. that he had spoken with the prosecutor and the prosecutor was willing to
dismiss the pending criminal case if she provided letters of recommendation from health
care providers, counselors, therapists, employers, and others knowledgeable of her good
character. J.R. gathered the letters as requested by the respondent and promptly hand-
delivered them to the respondent's office. The respondent failed to timely forward the
letters to the prosecutor.


        "27.     At some point, the respondent scheduled a hip replacement surgery for
March 31, 2014. The respondent was scheduled to be at the hospital by 11:00 a.m. on
March 31, 2014.


        "28.     On March 27, 2014, the respondent informed J.R. of the upcoming
surgery. The respondent informed J.R. that he would be in the hospital for a few days,
confined at home for 2 weeks, and unable to drive for a period of 6 additional weeks.


        "29.     J.R. informed the respondent that her father would be calling him and
J.R. authorized the respondent to speak to her father about her representation. The next
day J.R.'s father contacted the respondent. The respondent assured J.R.'s father that he
would take care of everything before his surgery.


        "30.     On March 28, 2014, J.R. called the respondent, emailed the respondent,
and sent text messages to the respondent regarding the hearings scheduled on her cases in
the upcoming 2 weeks. The respondent did not respond to J.R.'s attempts at
communication.


        "31.     On Sunday, March 30, 2014, the respondent called J.R. The respondent
told J.R. that she did not need an attorney at the CINC hearing because it was just a status
conference. J.R. told the respondent she was not comfortable proceeding on her own and
wanted to have representation.

                                             6
        "32.     During the morning hours of March 31, 2014, before going to the
hospital for the surgery, the respondent sent Blanca Marin de Stevanov, a Lawrence
attorney, an email message. The respondent emailed Ms. Stevanov, forwarded an email
message the respondent received from J.R. to Ms. Stevanov, and provided Ms. Stevanov
with some background information regarding J.R.'s case and the hearing that was
scheduled for the following day in the CINC case.


        "33.     Also that morning before his surgery, the respondent sent J.R. an email.
In the email message, the respondent provided J.R. with Ms. Stevanov's contact
information. The respondent informed J.R. that either Ms. Stevanov or another attorney
from her office would accompany J.R. at the hearing the following day. (Following this
email message sent by the respondent on March 31, 2014, the respondent did not
communicate with J.R. again.)


        "34.     Finally, also that morning before his surgery, the respondent forwarded
the good character evidence to the prosecutor. The respondent, however, did not inform
J.R. that he had forwarded the good character evidence to the prosecutor.


        "35.     On April 1, 2014, the respondent's legal assistant forwarded a 'partially
complete request for administrative hearing' to J.R. and requested that J.R. complete the
remaining items, sign it, and return it to the respondent's office.


        "36.     The court scheduled a hearing on J.R.'s criminal case for April 7, 2014.
Because J.R. had not heard from the respondent, on April 3, 2014, J.R. wrote to the
prosecutor. She explained that because she had not heard from the respondent, she
attached the character letters, proof of completion of a parenting class, and proof of
completion of an anger management class. J.R. informed the prosecutor that she could
not be at the hearing on April 7, 2014. J.R. requested that the criminal case be dismissed.
The prosecutor responded to J.R.'s email and informed J.R. that the criminal case had
been continued to May 5, 2014.




                                              7
        "37.     At the hearing on the amended formal complaint, the respondent testified
that it was clear to him that by April 11, 2014, he had been fired by J.R. The only
evidence to support the respondent's statement was the respondent's earlier statement in a
letter dated [sic] August 28, 2014. Based on all the evidence before the hearing panel, the
hearing panel finds that the respondent's testimony in this regard lacks credibility.
Credible evidence was presented that J.R. did not terminate the respondent's
representation until May 6, 2014. See ¶ 44, below.


        "38.     On April 21, 2014, J.R. sent the respondent an email message seeking a
status update. The respondent did not respond to J.R.'s email message.


        "39.     At the hearing on this matter, the respondent testified that his laptop was
stolen and he was unable to communicate by email while he recovered from his surgery.
Prior to the hearing, in his response to the complaint and in his answer to the amended
formal complaint, the respondent did not mention that his laptop was stolen preventing
him from properly communicating. The hearing panel finds the respondent's testimony in
this regard to lack credibility.


        "40.     Also on April 21, 2014, Mr. Sloan's legal assistant sent an email message
to Becky Stephens, Judge Pokorny's administrative assistant. Mr. Sloan's legal assistant
copied Mr. Sloan, and the respondent on the email message. In the email message, Mr.
Sloan's legal assistant asked Ms. Stephens about how the journal entry from the
Leavenworth County CINC cases should be filed in the Douglas County divorce action.
The respondent did not respond to the email message.


        "41.     On April 28, 2014, Mr. Sloan's legal assistant sent a second email
message to Ms. Stephens, following up on the message from April 21, 2014. Mr. Sloan
immediately forwarded the correspondence to the respondent. The respondent did not
respond to the correspondence.


        "42.     On April 30, 2014, Mr. Sloan sent the respondent an email message. In
the email message, Mr. Sloan stated that because he had not heard from the respondent
and because the judge wanted to file the order, they were going to move ahead without

                                              8
the respondent's signature on the journal entry. The respondent did not respond to the
email message.


        "43.     On April 30, 2014, J.R. sent an email message to Jennifer Thomas. In the
message, J.R. stated that she had not been in contact with the respondent since March 30,
2014. J.R. stated that the respondent promised that he would be available no later than 2
weeks after his surgery on March 31, 2014.


        "44.     On May 6, 2014, J.R. sent the respondent an email message, terminating
his representation and directing the respondent to withdraw as her attorney in all her
cases. The respondent never withdrew as counsel of record from any of the cases where
he represented J.R.


        "45.     On May 13, 2014, J.R. filed a complaint against the respondent. Leslie
M. Miller, an attorney and member of the Douglas County Ethics and Grievance
Committee, was assigned to investigate J.R.'s complaint.


        "46.     On May 15, 2014, the disciplinary administrator directed the respondent
to provide a written response to the complaint filed by J.R. within 20 days. The
respondent's written response to the complaint was due June 4, [2014]. The respondent
failed to provide a written response to the complaint by June 4, [2014].


        "47.     On May 19, 2014, Ms. Miller wrote to the respondent requesting that she
be allowed to review his complete file. Additionally, Ms. Miller queried whether the
respondent intended to file a response to the complaint. The respondent did not respond
to Ms. Miller's May 19, 2014, letter.


        "48.     On June 9, 2014, Ms. Miller wrote to the respondent again. Ms. Miller
confirmed a conversation that the respondent had with Sherri Loveland, Ms. Miller's law
partner and the chairman of the Douglas County Ethics and Grievance Committee where
the respondent promised to provide a copy of his file within 2 days. The respondent failed
to provide a copy of his file within 2 days, as promised.


                                             9
         "49.   On July 10, 2014, Ms. Miller called the respondent by telephone and left
a message for the respondent requesting that the respondent return the call. The
respondent did not return Ms. Miller's telephone call.


         "50.   On July 14, 2014, Ms. Miller wrote to the respondent for a third time. In
the letter, Ms. Miller directed the respondent to provide his trust account and billing
records by July 24, 2014.


         "51.   On July 24, 2014, the respondent finally provided a written response to
the complaint. The respondent provided billing records and a portion of his file to Ms.
Miller. The respondent never provided the trust account records nor did he provide his
complete file to Ms. Miller as directed.


         "52.   Through the relevant time period, J.R. had to take numerous personal
telephone calls while working. Additionally, J.R. had to attend court hearings. In June
2014, J.R.'s employment as a clinical pharmacist was terminated because her personal
and legal matters had interfered with her work. Further, because J.R. was unable to retain
counsel to proceed with the divorce, on June 30, 2014, the court dismissed the divorce
action. J.R. and G.R. remain married.


                                   "Conclusions of Law


         "53.   Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 1.3, KRPC 1.4, KRPC 1.5, KRPC 1.15, KRPC
1.16, KRPC 8.1, KRPC 8.4, Kan. Sup. Ct. R. 207, and Kan. Sup. Ct. R. 211, as detailed
below.


                                           "KRPC 1.3


         "54.   Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent J.R. The respondent failed to develop a new game plan for J.R. The
respondent failed to communicate with Mr. Sloan which delayed J.R.'s cases. The

                                              10
respondent failed to timely forward the good character evidence to the prosecutor.
Finally, the respondent's lack of diligence caused injury to J.R. Because the respondent
failed to act with reasonable diligence and promptness in representing his client, the
hearing panel concludes that the respondent violated KRPC 1.3.


                                        "KRPC 1.4


        "55.    KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' The respondent failed to respond to J.R.'s requests for information.
Accordingly, the hearing panel concludes that the respondent violated KRPC 1.4(a) by
failing to adequately communicate with J.R.


                                "KRPC 1.5 and KRPC 1.15


        "56.    Attorney fees must be reasonable. KRPC 1.5(a). Nonrefundable flat fees
are per se unreasonable. In In re Scimeca, 265 Kan. 742, 962 P.2d 1080, the court stated:


                'The parties stipulated before the panel that a nonrefundable
        unearned retainer is prohibited by MRPC 1.5. We agree. However, the
        Deputy Disciplinary Administrator would have this court, as a matter of
        public policy, require all fees advanced by a client to be refundable,
        regardless of how designated or agreed to by the parties. We decline to
        do so. The better view is to resolve the question based upon the
        agreement between the parties. If the contract or agreement between the
        attorney and the client clearly states that the fee advanced is paid as a
        nonrefundable retainer to commit the attorney to represent the client and
        not as a fee to be earned by future services, then it is earned by the
        attorney when paid and is the attorney's money. If, on the other hand, the
        retainer is to be earned by future services performed by the attorney, then
        it remains the client's money and subject to MRPC 1.15.'




                                             11
            "57.    The respondent violated KRPC 1.5(a) when he charged a nonrefundable
flat fee.


            "58.    Also, lawyers must properly safeguard the property of their clients and
third persons. Properly safeguarding the property of others necessarily requires lawyers to
deposit unearned fees into an attorney trust account. KRPC 1.15(a) and (d).


            "59.    A lawyer may charge a flat fee to a client for a specific task to be
undertaken. When the flat fee is paid to the lawyer, it must be deposited into the lawyer's
trust account and the fee cannot be withdrawn until it is earned. Since a flat fee is not
earned until completion of the task, the entire flat fee must remain in the lawyer's trust
account until that task is completed unless the lawyer and client otherwise agree to partial
withdrawals based upon the amount earned for completion of specified subtasks. KRPC
1.15(a).


            "60.    In this case, the respondent was to earn the fee by representing J.R. in a
variety of cases. Because the fee was to be earned by future services performed by the
respondent, the fee remained the client's money and was required to be deposited into his
attorney trust account. Because the respondent charged a nonrefundable flat fee and
because he failed to deposit the fee and the advanced court costs into his attorney trust
account, the hearing panel concludes that the respondent violated KRPC 1.5(a), KRPC
1.15(a), and KRPC 1.15(d).


                                            "KRPC 1.16


            "61.    KRPC 1.16 provides, in pertinent part, as follows:


                    '(a)     Except as stated in paragraph (c), a lawyer shall not
            represent a client or, where representation has commenced, shall
            withdraw from the representation of a client if . . . (3) the lawyer is
            discharged; or


                    ....

                                                 12
                 '(d)    Upon termination of representation, a lawyer shall take
        steps to the extent reasonably practicable to protect a client's interests,
        such as giving reasonable notice to the client, allowing time for
        employment of other counsel, surrendering papers and property to which
        the client is entitled and refunding any advance payment of fee that has
        not been earned. The lawyer may retain papers relating to the client to
        the extent permitted by other law. KRPC 1.16.'


        "62.     The respondent violated KRPC 1.16 in two ways. First, the respondent
violated KRPC 1.16(a)(3) when he failed to withdraw from the cases where he had
entered his appearance on behalf of J.R. Next, the respondent violated KRPC 1.16(d)
when he failed to give reasonable notice to J.R. that he was no longer representing her
and when the respondent failed to refund any unearned fees to J.R. The hearing panel
concludes that the respondent repeatedly violated KRPC 1.16(d).


                                         "KRPC 8.4


        "63.     'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he failed to appear in
court with J.R. on February 24, 2014. The respondent engaged in conduct that was
prejudicial to the administration of justice when he refused to communicate with
opposing counsel. The respondent's refusal to deal with Mr. Sloan delayed the litigation
and caused J.R. actual harm. Finally, the respondent's testimony at the hearing on the
amended formal complaint was also conduct that was designed to prejudice justice.
Specifically, the respondent falsely testified that J.R. directed him to refrain from
communicating with Mr. Sloan. Also, the respondent falsely testified that J.R. terminated
his representation by April 11, 2014. Finally, the respondent falsely testified that his
laptop was stolen. For these reasons, the hearing panel concludes that the respondent
repeatedly violated KRPC 8.4(d).




                                             13
                            "KRPC 8.1 and Kan. Sup. Ct. R. 207


        "64.     Lawyers must cooperate in disciplinary investigations. KRPC 8.1(b) and
Kan. Sup. Ct. R. 207(b) provide the requirements in this regard. '[A] lawyer in connection
with a . . . disciplinary matter, shall not: . . . knowingly fail to respond to a lawful
demand for information from [a] . . . disciplinary authority . . . .' KRPC 8.1(b).


                 'It shall be the duty of each member of the bar of this state to aid
         the Supreme Court, the Disciplinary Board, and the Disciplinary
         Administrator in investigations concerning complaints of misconduct,
         and to communicate to the Disciplinary Administrator any information
         he or she may have affecting such matters.'


Kan. Sup. Ct. R. 207(b). The respondent failed to provide a timely response to the
complaint filed by J.R. The respondent never complied with the investigator's direction to
provide a complete copy of his file. Finally, the respondent never complied with the
investigator's direction to provide a copy of trust account records. Therefore, the hearing
panel concludes that the respondent violated KRPC 8.1(b) and Kan. Sup. Ct. R. 207(b).


                                    "Kan. Sup. Ct. R. 211


        "65.     The Kansas Supreme Court Rules require attorneys to file answers to
formal complaints.


        'The respondent shall serve an answer upon the Disciplinary
        Administrator within twenty days after the service of the complaint
        unless such time is extended by the Disciplinary Administrator or the
        hearing panel.'


Kan. Sup. Ct. R. 211(b). The respondent violated Kan. Sup. Ct. R. 211(b) by failing to
file a written answer to the formal complaint and by failing to file a timely answer to the
amended formal complaint. Accordingly, the hearing panel concludes that the respondent
violated Kan. Sup. Ct. R. 211(b).

                                              14
                                     "American Bar Association
                           Standards for Imposing Lawyer Sanctions


           "66.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "67.    Duty Violated. The respondent violated his duty to his client to provide
diligent representation and adequate communication. The respondent also violated his
duty to his client to properly safeguard his client's money. The respondent violated his
duty to the public to maintain his personal integrity. Finally, the respondent violated his
duty to the legal profession to cooperate in disciplinary investigations.


           "68.    Mental State. The respondent knowingly violated his duties.


           "69.    Injury. As a result of the respondent's misconduct, the respondent caused
actual injury to J.R. Further, the respondent caused injury to the legal profession.


           "70.    Aggravating and Mitigating Factors. Aggravating circumstances are any
considerations or factors that may justify an increase in the degree of discipline to be
imposed. In reaching its recommendation for discipline, the hearing panel, in this case,
found the following aggravating factors present:


                   'a.     Prior Disciplinary Offenses. The respondent has been
           previously disciplined on three occasions.


                   1)      On November 29, 2001, the respondent entered
                   into the attorney diversion program for an advertising
                   rule violation.

                                                15
        2)        On July 18, 2006, the disciplinary administrator
        informally admonished the respondent for having
        violated KRPC 1.3, KRPC 1.4, and KRPC 3.2.


        3)        On December 19, 2008, the disciplinary
        administrator informally admonished the respondent for
        having violated KRPC 1.4.


        'b.       Selfish Motive. The respondent engaged in selfish
conduct when he did not return the unearned fees. Accordingly, the
hearing panel concludes that the respondent's misconduct was motivated
by selfishness.


        'c.       Multiple Offenses. The respondent committed multiple
rule violations. The respondent violated KRPC 1.3, KRPC 1.4, KRPC
1.5, KRPC 1.15, KRPC 1.16, KRPC 8.1, KRPC 8.4, Kan. Sup. Ct. R.
207, and Kan. Sup. Ct. R. 211. Accordingly, the hearing panel concludes
that the respondent committed multiple offenses.


        'd.       Bad Faith Obstruction of the Disciplinary Proceeding by
Intentionally Failing to Comply with Rules or Orders of the Disciplinary
Process. The respondent failed to provide a timely written response to
the complaint in this case. The respondent failed to provide a copy of his
complete file to the attorney investigator. The respondent failed to
provide his attorney trust account records. The respondent failed to file
an answer to the formal complaint. Additionally, the respondent failed to
file a timely answer to the amended formal complaint. The respondent's
repeated failure to comply with the rules which govern disciplinary
investigations and prosecutions amounts to bad faith obstruction of the
disciplinary proceeding.




                                     16
                 'e.     Submission of False Evidence, False Statements, or
        Other Deceptive Practices During the Disciplinary Process. At the
        hearing on the amended formal complaint, the respondent falsely
        testified that J.R. directed him to refrain from communicating with
        opposing counsel. Additionally, the respondent falsely testified that it
        was clear that his representation had been terminated by April 11, 2014.
        Finally, the respondent falsely testified that his laptop was stolen. The
        hearing panel is troubled by the respondent's attempt at deception
        through this testimony.


                 'f.     Vulnerability of Victim. J.R. was vulnerable to the
        respondent's misconduct.


                 'g.     Substantial Experience in the Practice of Law. The
        Kansas Supreme Court admitted the respondent to practice law in the
        State of Kansas in 1994. At the time of the misconduct, the respondent
        has been practicing law for approximately 20 years.'


        "71.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


                 'a.     Physical Disability. During the respondent's
        representation of J.R., he had his hip replaced. Prior to the hip
        replacement surgery, he was in significant pain. The hearing panel
        concludes that the respondent's physical disability is a significant
        mitigating factor in this case.


                 'b.     Remorse. At the hearing on this matter, the respondent
        expressed genuine remorse for having engaged in the misconduct.'




                                             17
        "72.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


        '4.12   Suspension is generally appropriate when a lawyer knows or
                should know that he is dealing improperly with client property
                and causes injury or potential injury to a client.


        '4.13   Reprimand is generally appropriate when a lawyer is negligent in
                dealing with client property and causes injury or potential injury
                to a client.


        '4.42   Suspension is generally appropriate when:


                (a)      a lawyer knowingly fails to perform services for
                         a client and causes injury or potential injury to a
                         client; or


                (b)      a lawyer engages in a pattern of neglect and
                         causes injury or potential injury to a client.


        '7.2    Suspension is generally appropriate when a lawyer knowingly
                engages in conduct that is a violation of a duty owed as a
                professional, and causes injury or potential injury to a client, the
                public, or the legal system.'


                                         "Recommendation


        "73.    The disciplinary administrator recommended that the respondent's
license to practice law in Kansas be suspended for a period of 1 year. The disciplinary
administrator further recommended that the respondent undergo a reinstatement hearing,
under Kan. Sup. Ct. R. 219. The respondent recommended that he be censured and that
the hearing panel accept his plan of probation and recommend to the Kansas Supreme


                                             18
Court that he be allowed to continue to practice law under the terms and conditions of
probation.


        "74.     In order for the hearing panel to recommend that the respondent's plan of
probation be adopted, the hearing panel must first find that:


                 'a.     The respondent developed a workable, substantial, and
        detailed plan of probation and provided a copy of the proposed plan of
        probation to the disciplinary administrator and each member of the
        hearing panel at least fourteen days prior to the hearing on the formal
        complaint;


                 'b.     The respondent puts the proposed plan of probation into
        effect prior to the hearing on the formal complaint by complying with
        each of the terms and conditions of the probation plan;


                 'c.     The misconduct can be corrected by probation; and


                 'd.     Placing the respondent on probation is in the best
        interests of the legal profession and the citizens of the State of Kansas.'


        "75.     Under the circumstances, the hearing panel considered the respondent's
plan of probation to be filed timely. However, the hearing panel concludes that the
respondent's plan is not workable, substantial, and detailed, as required by the rule.
Further, because the respondent engaged in dishonest conduct, the hearing panel
concludes that the respondent's misconduct cannot be corrected by probation. Finally, the
hearing panel concludes that placing the respondent on probation is not in the best
interests of the legal profession and the citizens of the State of Kansas.


        "76.     It is unclear to the hearing panel when the respondent scheduled his hip
replacement surgery. However, it is clear to the hearing panel that the respondent failed
to make proper arrangements to have someone cover his practice and communicate on his
behalf as to J.R. during the extended period of time he was away from his practice.

                                             19
               "77.     Accordingly, based upon the findings of fact, conclusions of law, and the
       Standards listed above, the hearing panel unanimously recommends that the respondent
       be suspended for a period of 6 months. The hearing panel further recommends that prior
       to reinstatement, the respondent be required to undergo a hearing pursuant to Kan. Sup.
       Ct. R. 219. The hearing panel recommends that the respondent be required to refund
       $3,000 to J.R. prior to the time he files a petition for reinstatement. During the period of
       suspension, the respondent should develop a workable, substantial, and detailed plan of
       probation. The hearing panel recommends that upon reinstatement, the respondent be
       subject to probation including practice supervision for a period of 2 years.


               "78.     Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                              DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Kansas Supreme Court Rule 211(f) (2015 Kan. Ct. R. Annot.
350). Clear and convincing evidence is "'evidence that causes the factfinder to believe
that "the truth of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505,
204 P.3d 610 (2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       The respondent was given adequate notice of the formal complaint, to which he
untimely filed an answer, and adequate notice of the hearing before the panel and the
hearing before this court. The respondent did not file exceptions to the hearing panel's
final hearing reports. As such, the findings of fact are deemed admitted. Kansas Supreme
Court Rule 212(c) and (d) (2015 Kan. Ct. R. Annot. 369). The respondent's tack of
                                                    20
attempting to refute some of the panel's factual findings at oral argument is unavailing.
Moreover, the respondent's contention that his probation plan was specific enough
because he used a Kansas Lawyers Assistance Program (KALAP) form fails to
apprehend the distinction between a plan of probation submitted for approval to this court
and a monitoring agreement entered into between the respondent and KALAP. The
monitoring agreement might well be an included condition of a probation plan, but it is
not a substitute for a workable, substantial, and detailed plan of probation.


       The evidence before the hearing panel establishes by clear and convincing
evidence that the charged misconduct violated KRPC 1.3 (2015 Kan. Ct. R. Annot. 461)
(diligence); 1.4(a) (2015 Kan. Ct. R. Annot. 482) (communication); 1.5(a) (2015 Kan. Ct.
R. Annot. 503) (fees); 1.15(a) (2015 Kan. Ct. R. Annot. 556) (safekeeping property) and
1.15(d) (preserving client funds); 1.16(a)(3) and (d) (2015 Kan. Ct. R. Annot. 572)
(termination of representation); 8.1(b) (2015 Kan. Ct. R. Annot. 661) (failure to disclose
a fact necessary to correct a misapprehension known by respondent); 8.4(d) (2015 Kan.
Ct. R. Annot. 672) (engaging in conduct prejudicial to the administration of justice);
Kansas Supreme Court Rule 207(b) (2015 Kan. Ct. R. Annot. 328) (failure to cooperate
in disciplinary investigation); and Kansas Supreme Court Rule 211(b) (2015 Kan. Ct. R.
Annot. 350) (failure to file answer in disciplinary proceeding). We adopt the panel's
findings and conclusions.


       At the hearing before the panel, the Disciplinary Administrator recommended the
respondent be suspended from the practice of law for a period of 1 year and that the
respondent undergo a reinstatement hearing pursuant to Kansas Supreme Court Rule 219
(2015 Kan. Ct. R. Annot. 403). The respondent recommended public censure and
acceptance of his probation plan. The hearing panel recommended that the respondent be
suspended from the practice of law for a period of 6 months; that he undergo a
reinstatement hearing pursuant to Kansas Supreme Court Rule 219; that he refund $3,000
                                             21
to J.R. prior to his filing for reinstatement; that he develop a workable, substantial, and
detailed plan of probation; and that he be subject to probation including practice
supervision for a period of 2 years after reinstatement.


       At the hearing before this court, at which the respondent appeared, the office of
the Disciplinary Administrator continued to recommend a 1-year suspension, followed by
a reinstatement hearing. The respondent announced that he was not contesting the hearing
panel's recommendation of a 6-month suspension, due, in part, to his assessment that he
did not have the "emotional energy" to continue practicing law at that time.


       This court is not bound by the recommendations of the Disciplinary Administrator
or the hearing panel. In re Mintz, 298 Kan. 897, 911-12, 317 P.3d 756 (2014). The court
bases each disciplinary sanction on the specific facts and circumstances of the violations
and aggravating and mitigating circumstances presented in the case. Mintz, 298 Kan. at
912. This court has taken the position that, while prior cases may have some bearing on
the sanctions that the court elects to impose, those prior cases must give way to
consideration of the unique circumstances that each individual case presents. In re Busch,
287 Kan. 80, 86-87, 194 P.3d 12 (2008); see also Dennis, 286 Kan. at 738 (discipline
dictated by particular facts of case before the court).


       Given the respondent's acknowledgement that his mental health issues—
depression and anxiety—are currently an impediment to his practice of law, we agree
with the Disciplinary Administrator that a 1-year suspension is more appropriate here.
Moreover, the circumstances dictate that the respondent be required to undergo a
reinstatement hearing pursuant to Kansas Supreme Court Rule 219. Prior to seeking
reinstatement, the respondent shall have made restitution to the Client Protection Fund in
the amount of $3,000 and shall have obtained a mental health clearance certifying that the
respondent is fit to practice law. The conditions upon which the respondent may be
                                              22
reinstated shall be determined at the time of the reinstatement hearing and may include an
appropriate plan of probation submitted by the respondent.


                              CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that John M. Knox be and he is hereby suspended
from the practice of law in Kansas, effective upon the filing of this opinion. The
suspension shall be for a minimum term of 1 year and thereafter until reinstatement shall
be ordered pursuant to Kansas Supreme Court Rule 219.


       IT IS FURTHER ORDERED that John M. Knox shall comply with Kansas Supreme
Court Rule 218 (2015 Kan. Ct. R. Annot. 401).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                            23